Exhibit 10.2

AGREEMENT

THIS AGREEMENT, amended this 14 day of April, 2011, by and between CME GROUP
INC. (“Employer”), a Delaware corporation, having its principal place of
business at 30 South Wacker Drive, Chicago, Illinois, and CRAIG S. DONOHUE
(“Executive”).

RECITALS:

WHEREAS, on November 7, 2003, Chicago Mercantile Exchange Inc. (“CME”) and
Executive entered into an agreement (the “Original Agreement”) whereby CME
agreed to employ Employee as Chief Executive Officer and Employee accepted such
employment;

WHEREAS, the Original Agreement was restated in its entirety by a new agreement
dated April 3, 2006 (the “2006 Agreement”);

WHEREAS, the 2006 Agreement, as amended, expired on December 31, 2009 subject to
renewal by mutual written agreement, and Employer has an interest in ensuring
continuity of its leadership;

WHEREAS, Employer wishes to continue the services of Executive in the capacity
of Chief Executive Officer upon the terms and conditions hereinafter set forth
and Executive wishes to accept such employment;

WHEREAS, on August 5, 2009, the 2006 Agreement was replaced by this Agreement so
that, on and after the date of this Agreement, this Agreement, as amended from
time to time, shall contain the terms and conditions governing the employment of
Executive in the capacity as Chief Executive Officer of Employer; and

WHEREAS, it is considered desirable to amend the Agreement.

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties mutually agree as follows:

1. Employment. Subject to the terms of the Agreement, Employer hereby agrees to
continue to employ Executive during the Agreement Term as Chief Executive
Officer and Executive hereby accepts such employment. Executive shall report to
Employer’s Board of Directors, or any successor to the Board of Directors
(hereinafter, “Board” shall mean the Board of Directors of Employer and/or any
successor thereto). The duties and responsibilities of Executive and his
relations with the Board, its Chairman and its officers shall be consistent with



--------------------------------------------------------------------------------

the practice during his term as Chief Executive Officer to date. Executive’s
duties shall include, but not be limited to, the performance of all duties
associated with executive oversight and management of Employer. Executive will
provide such business and professional services in the performance of his duties
that are consistent with Executive’s position as Chief Executive Officer.
Executive shall devote his full time, ability and attention to the business of
Employer during the Agreement Term. During the Agreement Term, Executive shall
comply with the Company’s share ownership guidelines as in effect from time to
time.

Notwithstanding anything to the contrary contained herein, nothing in the
Agreement shall preclude Executive from participating in the affairs of any
governmental, educational or other charitable institution, engaging in
professional speaking and writing activities, and/or serving as a member of the
board of directors of a publicly held corporation (except for a competitor of
Employer), provided Executive notifies the Governance Committee of the Board
prior to his participating in any such activities and as long as the Governance
Committee does not determine that any such activities unreasonably interferes
with or diminishes Employee’s obligations under the Agreement. Executive shall
be entitled to retain all fees, royalties and other compensation derived from
such activities, in addition to the compensation and other benefits payable to
him under the Agreement, but shall disclose such fees to Employer.

2. Agreement Term. Executive shall be employed hereunder for a term commencing
on August 5, 2009 (the “Effective Date”), and expiring on December 31, 2012,
unless sooner terminated as herein provided (“Agreement Term”). The Agreement
Term may be extended or renewed only by the mutual written agreement of the
parties.

3. Compensation.

 

  (a) Annual Base Salary. Effective January 1, 2010, Employer shall pay to
Executive a Base Salary at a rate of $1,000,000 per year. The Base Salary shall
be payable in accordance with Employer’s normal payment schedule.

 

  (b) Bonuses. Executive shall be eligible to participate in Employer’s Annual
Incentive Plan (the “AIP”) as in existence or as amended from time to time in
accordance with its terms. Effective for 2010 and subsequent years in the
Agreement Term, Executive’s threshold annual incentive shall be 75% of his Base
Salary (“AIP Threshold”); target annual incentive shall be 150% of his Base
Salary (“AIP Target”) and maximum annual incentive shall be 300% of his Base
Salary. Any amendment of the AIP shall not diminish Executive’s threshold,
target or maximum annual incentives relative to the target incentives of the
other members of the management team.



--------------------------------------------------------------------------------

  (c) Equity Compensation. Executive shall be eligible to participate in the
Chicago Mercantile Exchange Holdings Inc., Amended and Restated Omnibus Stock
Plan (“EIP”), as in existence or as amended from time to time, in accordance
with the terms of the Plan for executives in the Office of the Chief Executive
Officer. Effective for 2009 and subsequent years in the Agreement Term,
Executive shall have a target grant of not less than 350% of his Base Salary
(“EIP Target”). Effective for 2011 and subsequent years in the Agreement Term,
the grant shall be satisfied in the following manner: (i) 50% of the EIP Target
amount in the form of time-based restricted stock (referred to herein as
“restricted stock”); (ii) 25% of the EIP Target amount in the form of
non-qualified stock options and (iii) 25% of the EIP Target amount in the form
of performance shares tied to the performance of the Company (as described in
Exhibit A attached hereto and referred to herein as “performance shares”). Any
amendment of the EIP shall not diminish Executive’s target grant relative to the
target grants of the other executives in the Office of the Chief Executive
Officer. Employer shall cause the EIP and all future grants thereunder to be
modified to permit Executive to transfer awards granted thereunder for estate
and tax planning purposes to members of Executive’s immediate family or to one
or more trusts for the benefit of such family members, partnerships in which
such family members are the only partners, or corporations in which such family
members are the only stockholders.

 

  (d)

If a “Change of Control” (as defined in Employer’s Amended and Restated Omnibus
Stock Plan (“Plan”)) occurs prior to the Executive’s termination of employment
with Employer, all options and restricted stock and performance shares
previously granted to Executive that have not fully vested, whether pursuant to
this Agreement, the Original Agreement, the 2006 Agreement or otherwise, will
have vesting accelerated so as to fully vest one year from the date of a Change
in Control, provided that during such one-year period the Employer does not
terminate Executive for Cause (as defined in Section 6, below) in which case
Executive shall not be entitled to any options, restricted stock or performance
shares that had not fully vested prior to a Change in Control. Executive may
exercise



--------------------------------------------------------------------------------

  all other vested options in accordance with the terms of the Plan. Thereafter,
the options will continue to be subject to the terms, definitions and provisions
of the Plan and any related option agreement. If Executive is involuntarily
terminated without Cause or resigns with Good Reason within sixty (60) days
prior to a Change of Control or anytime within the one year after a Change of
Control, all unvested options, restricted stock and performance shares held by
the Executive on the date of Change of Control shall become 100% vested, and all
options, restricted stock and performance shares that would have been granted to
Executive had the Executive been employed on the date of Change of Control shall
become granted and 100% vested, and Executive shall have until the date that is
four years after the date the Executive’s employment terminates to exercise any
New Agreement Options (as defined below) that are then vested but unexercised,
or that become vested as a result of the foregoing.

4. Benefits. Executive shall be entitled to insurance, vacation and other
employee benefits and perquisites commensurate with his position in accordance
with Employer’s policies for executives in effect from time to time. Without
limiting the generality of the immediately preceding sentence, for each year
during the Term of this Agreement, Executive shall be entitled to fully vested
“make-whole” benefit accruals (or cash equivalents if the plan is terminated)
under the Chicago Mercantile Exchange Inc. Senior Management Supplemental
Deferred Savings Plan (“Deferred Savings Plan”) equal to the amount of 401(k)
Savings Plan Discretionary Contribution or Pension Plan contributions that would
have been accrued under such plans but for the Internal Revenue Code limitation
on compensation that can be considered under a qualified retirement plan, which
accruals shall be made in accordance with the terms of the Deferred Savings
Plan, as in effect from time to time. Executive acknowledges receipt of a
summary of Employer’s employee benefits policies in effect as of the date of
this Agreement

5. Expense Reimbursement. During the Agreement Term, Employer shall reimburse
Executive, in accordance with Employer’s policies and procedures, for all proper
expenses incurred by him in the performance of his duties hereunder.

6. Termination.

 

  (a)

Death. Upon the death of Executive, this Agreement shall automatically terminate
and all rights of Executive and his heirs, executors and administrators to
compensation and other benefits under this Agreement shall cease, except for
compensation which shall have accrued to the date



--------------------------------------------------------------------------------

  of death, including accrued Base Salary and a prorated AIP Target payment for
the year of termination, and other employee benefits to which Executive is
entitled upon his death, in accordance with the terms of the plans and programs
of Employer including without limitation any accrued, but unpaid, AIP payments
attributable to completed fiscal years and full vesting of all outstanding
options, restricted stock and performance shares previously granted to Executive
after the Effective Date (“New Agreement Awards”) that have not fully vested
with the delivery of any performance shares made in accordance with the terms
and conditions set forth in Exhibit A. The exercise period for options included
in the New Agreement Awards (the “New Agreement Options”) shall be four years
from the date of termination.

 

  (b) Disability. Employer may, at its option, terminate this Agreement upon
written notice to Executive if Executive, because of physical or mental
incapacity or disability, fails to perform the essential functions of his
position required of him hereunder for a continuous period of 90 days or any 120
days within any 12-month period. Upon such termination, all obligations of
Employer hereunder shall cease, except for payment of accrued Base Salary and a
prorated AIP Target payment for the year of termination, and other employee
benefits to which Executive is entitled upon his termination hereunder, in
accordance with the terms of the plans and programs of Employer, including
without limitation any accrued, but unpaid, AIP payments attributable to
completed fiscal years and full vesting of all New Agreement Awards that have
not fully vested with the delivery of any performance shares made in accordance
with the terms and conditions set forth in Exhibit A. The exercise period for
the New Agreement Options shall be four years from the date of termination. In
the event of any dispute regarding the existence of Executive’s disability
hereunder, the matter shall be resolved as follows: (1) by the determination of
a physician selected by the Board; (2) Executive shall have the right to
challenge that determination by presenting a contrary determination from a
physician of his choice; (3) in such event, a physician selected by agreement of
the Executive and the Board will make the final determination. The Executive
shall submit to appropriate medical examinations for purposes of making the
medical determinations hereunder.



--------------------------------------------------------------------------------

  (c) Cause. Employer may, at its option, terminate Executive’s employment under
this Agreement for Cause. As used in this Agreement, the term “Cause” shall mean
any one or more of the following:

 

  (1) any bad faith refusal by Executive to perform his duties and
responsibilities under this Agreement or material violation of any rule,
regulation or guideline imposed by a regulatory or self -regulatory body having
jurisdiction over Employer, as determined after investigation by the Board.
Executive, after having been given written notice by Employer, shall have seven
(7) days to demonstrate to the satisfaction of the Board that Executive has been
able to cure or refute such refusal or violation;

 

  (2) any intentional act of fraud, embezzlement, theft or misappropriation of
Employer’s funds by Executive, as determined after investigation by the Board,
or Executive’s admission or conviction of or plea of nolo contendere to a felony
or of any crime involving fraud, embezzlement, theft or misrepresentation and
which the Board reasonably believes has had or will have a detrimental effect on
the Employer’s reputation or business or the Executive’s reputation;

 

  (3) any gross negligence or willful misconduct of Executive resulting in a
material financial loss or liability to Employer, or damage to the reputation of
Employer, as determined after investigation by the Board; or

 

  (4) any breach by Executive of any one or more of the covenants contained in
Section 7, 8 or 9 hereof.

The exercise of the right of Employer to terminate this Agreement pursuant to
this Section 6(c) shall not abrogate any other rights or remedies of Employer in
respect of the breach giving rise to such termination.

If Employer terminates Executive’s employment for Cause, Executive shall be
entitled to accrued Base Salary through the date of the termination of his
employment, as well as all other employee benefits to which



--------------------------------------------------------------------------------

Executive is entitled upon his termination of employment with Employer, in
accordance with the terms of the plans and programs of Employer including
without limitation any accrued, but unpaid, AIP payments attributable to
completed fiscal years. Upon termination for Cause, Executive shall forfeit any
unvested or unearned compensation or long-term incentives, unless otherwise
provided herein or specified in the terms of the plans and programs of Employer.

 

  (d) Termination Without Cause. Upon 30 days prior written notice to Executive,
Employer may terminate this Agreement for any reason other than a reason set
forth in subsections (a), (b) or (c) of this Section 6. If, during the Agreement
Term, Employer terminates the employment of Executive hereunder for any reason
other than a reason set forth in subsections (a), (b) or (c) of this Section 6:

 

  (1) Executive shall be entitled to receive accrued Base Salary through the
date of the termination of his employment, and other employee benefits to which
Executive is entitled upon his termination of employment with Employer, in
accordance with the terms of the plans and programs of Employer including
without limitation any accrued, but unpaid, AIP payments attributable to
completed fiscal years; and

 

  (2) Subject to Executive’s execution and delivery prior to the Release
Deadline (as defined below) of a general release in a form and of a substance
satisfactory to Employer acting in good faith (a “Release”), Executive shall be
entitled to a one time lump sum severance payment equal to two (2) times the sum
of his Base Salary plus his AIP Threshold each as of the date of Executive’s
termination, which shall be paid six (6) months after the date Executive
terminates employment pursuant to Paragraph 6(d). For purposes hereof, the
“Release Deadline” means the deadline prescribed by Employer for the execution
of a Release, which deadline shall in no event be later than 60 days following
the date the Executive’s employment terminates.

 

  (3)

Executive shall be vested in any outstanding New Agreement Awards under the EIP
Plan (but shall not participate in any awards



--------------------------------------------------------------------------------

  subsequent to the date Executive received notice of termination) to the extent
that such New Agreement Awards would have vested if Executive had continued as
Chief Executive Officer through the termination date of this Agreement with the
delivery of any performance shares made in accordance with the terms and
conditions set forth in Exhibit A; and Executive shall have until the date that
is four years after the date the Executive’s employment terminates to exercise
any New Agreement Options that are then vested but unexercised, or that become
vested as a result of the foregoing; and

 

  (4) Executive shall be entitled to the following with respect to the life,
disability, accident and healthcare insurance plans, programs or arrangements in
which Executive was participating immediately prior to such employment
termination

 

  a. Executive shall be entitled to elect to continue coverage for himself and
his eligible dependents, for up to twenty-four (24) months following employment
termination, under the medical and dental plans of Employer in which Executive
was participating immediately prior to such employment termination. Executive’s
monthly cost for such coverage shall be (i) the applicable COBRA premium for
such coverage (which cost shall be applicable during the eighteen (18) month
period following termination) and (ii) the monthly premium cost paid by Employer
for Executive’s coverage (which cost shall be applicable following expiration of
the 18 month COBRA period). Employer shall pay to Executive an amount, in a lump
sum, equal to 150% of the Executive’s total potential monthly cost for all such
coverage (based upon the rates in effect on the date of termination and assuming
a five percent (5%) increase in such cost for the period from months 13 to month
24), which amount shall be paid notwithstanding whether or to what extent
Executive elects continued coverage. For the avoidance of doubt, the parties
acknowledge that Executive’s right to elect COBRA coverage is not subject to
execution of a Release.



--------------------------------------------------------------------------------

  b. Group Life/Accidental Death and Dismemberment – Executive shall receive
continued coverage under Employer’s group life/accidental death and
dismemberment plan at substantially the same cost to Executive as determined
immediately prior to his last day of employment for 24 months after the date his
employment terminates.

 

  c. Excess Life – Executive shall receive continued coverage under any excess
life insurance coverage Employer purchased for Executive at substantially the
same cost to Executive as determined immediately prior to his last day of
employment for 24 months after the date his employment terminates.

 

  d. Group Long-Term Disability – Executive shall receive a lump sum payment
equal to 24 times 150% of the monthly premium paid by Employer for Executive’s
coverage under Employer’s group long-term disability plan immediately prior to
Executive’s last day of employment.

 

  e. Excess Long-Term Disability – Executive shall receive continued coverage
under any excess long-term disability coverage Employer purchased for Executive
at substantially the same cost to Executive as determined immediately prior to
his last day of employment for 24 months after the date his employment
terminates.

Payment of the lump sum amounts payable under this Paragraph 6(d)(4) up to the
maximum amount allowed for de minimis payments under IRS Code Section 409A shall
be paid within fourteen (14) days of the later of the delivery of a Release or
the date on which the Release becomes irrevocable. The remainder of the lump sum
amounts, if any, shall be paid six (6) months after the date Executive
terminates employment pursuant to Paragraph 6(d).



--------------------------------------------------------------------------------

  (e) Voluntary Termination for Good Reason. Upon 60 days prior written notice
to Employer (or such shorter period as may be permitted by Employer), Executive
may voluntarily terminate his employment with Employer prior to the end of the
Agreement Term for Good Reason. For purposes of this Agreement, “Good Reason”
shall mean any of the following: (1) diminution in Executive’s title,
(2) material diminution in Executive’s duties, power or authority that is not
cured by Employer within 15 days of Executive providing written notice thereof;
provided however, that changes or adjustments in furtherance of the transition
from Executive to a successor beginning 12 months prior to the conclusion of
this Agreement shall not be treated as a material diminution of Executive’s
duties, power or authority; (3) the failure of Executive to be nominated for
election to the Board, (4) a Change in Control (as defined in the Plan);
(5) without Executive’s express written consent, relocation of Executive’s work
situs to a location that is not in the Chicago metropolitan area; or (6) a
material breach of this Agreement by Employer that is not cured within 15 days
of Executive providing written notice thereof. If Executive exercises his right
to terminate under this Section 6(e):

 

  (1) Executive shall be entitled to receive accrued Base Salary through the
date of the termination of his employment, and other employee benefits to which
Executive is entitled upon his termination of employment with Employer, in
accordance with the terms of the plans and programs of Employer including
without limitation any accrued, but unpaid, AIP payments attributable to
completed fiscal years; and

 

  (2) subject to Executive’s execution and delivery of a Release prior to the
Release Deadline (as such terms are defined in paragraph 6(d)(2)), a one time
lump sum severance payment equal to two (2) times the sum of his Base Salary
plus his AIP Threshold each as of the date of Executive’s termination, which
shall be paid six (6) months after the date Executive terminates employment
pursuant to Paragraph 6(e).



--------------------------------------------------------------------------------

  (3) Executive shall be vested in any outstanding New Agreement Awards granted
under the EIP Plan with the delivery of any performance shares made in
accordance with the terms and conditions set forth in Exhibit A and Executive
shall have until the date that is four years after the date the Executive’s
employment terminates to exercise any New Agreement Options that are vested or
that become vested as a result of the foregoing; and

 

  (4) Executive shall be entitled to the following with respect to the life,
disability, accident and healthcare insurance plans, programs or arrangements in
which Executive was participating immediately prior to such employment
termination

 

  a. Executive shall be entitled to elect to continue coverage for himself and
his eligible dependents, for up to twenty-four (24) months following employment
termination, under the medical and dental plans of Employer in which Executive
was participating immediately prior to such employment termination. Executive’s
monthly cost for such coverage shall be (i) the applicable COBRA premium for
such coverage (which cost shall be applicable during the eighteen (18) month
period following termination) and (ii) the monthly premium cost paid by Employer
for Executive’s coverage (which cost shall be applicable following expiration of
the 18 month COBRA period). Employer shall pay to Executive an amount, in a lump
sum, equal to 150% of the Executive’s total potential monthly cost for all such
coverage (based upon the rates in effect on the date of termination and assuming
a five percent (5%) increase in such cost for the period from months 13 to month
24), which amount shall be paid notwithstanding whether or to what extent
Executive elects continued coverage. For the avoidance of doubt, the parties
acknowledge that Executive’s right to elect COBRA coverage is not subject to
execution of a Release.



--------------------------------------------------------------------------------

  b. Group Life/Accidental Death and Dismemberment – Executive shall receive
continued coverage under Employer’s group life/accidental death and
dismemberment plan at substantially the same cost to Executive as determined
immediately prior to his last day of employment for 24 months after the date his
employment terminates.

 

  c. Excess Life – Executive shall receive continued coverage under any excess
life insurance coverage Employer purchased for Executive at substantially the
same cost to Executive as determined immediately prior to his last day of
employment for 24 months after the date his employment terminates.

 

  d. Group Long-Term Disability – Executive shall receive a lump sum payment
equal to 24 times 150% of the monthly premium paid by Employer for Executive’s
coverage under Employer’s group long-term disability plan immediately prior to
Executive’s last day of employment.

 

  e. Excess Long-Term Disability – Executive shall receive continued coverage
under any excess long-term disability coverage Employer purchased for Executive
at substantially the same cost to Executive as determined immediately prior to
his last day of employment for 24 months after the date his employment
terminates.

Payment of the lump sum amounts payable under this Paragraph 6(e)(4) up to the
maximum amount allowed for de minimis payments under IRS Code Section 409A shall
be paid within fourteen (14) days of the later of the delivery of a Release or
the date on which the Release becomes irrevocable. The remainder of the lump sum
amounts, if any, shall be paid six (6) months after the date Executive
terminates employment pursuant to Paragraph 6(e).

 

  (f)

Voluntary Termination. Upon sixty (60) days prior written notice to Employer (or
such shorter period as may be permitted by Employer),



--------------------------------------------------------------------------------

  Executive may voluntarily terminate his employment with Employer prior to the
end of the Agreement Term for any reason. If Executive voluntarily terminates
his employment pursuant to this subsection (f), he shall be entitled to receive
accrued Base Salary through the date of the termination of his employment and
other employee benefits to which Executive is entitled upon his termination of
employment with Employer, in accordance with the terms of the plans and programs
of Employer including without limitation any accrued, but unpaid, AIP payments
attributable to completed fiscal years.

 

  (g) Termination of Agreement Term. If the Agreement expires by its terms on
December 31, 2012 (or such earlier date as mutually agreed between the parties),
Executive shall be entitled to receive (i) accrued Base Salary through the date
of the termination of his employment, (ii) any accrued, but unpaid, AIP payments
attributable to completed fiscal years, (iii) full vesting of all New Agreement
Awards that have not fully vested with the delivery of any performance shares
made in accordance with the terms and conditions set forth in Exhibit A (and
Executive shall have until the fourth anniversary of the termination date to
exercise any New Agreement Options that are then vested but unexercised, or that
become vested as a result of the foregoing), and (iv) all other employee
benefits to which Executive is entitled upon his termination of employment with
Employer, in accordance with the terms of the plans and programs of Employer.

 

  (h) Mitigation. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement, and such amounts
shall not be reduced whether or not Executive obtains other employment.

 

  (i) Treatment of Pre Effective Date Options and Awards. All awards of options
and restricted stock granted prior to the Effective Date shall be governed by
the terms and conditions of such awards at the time of grant (including the
applicable provisions of the 2006 Agreement).

7. Confidential Information and Non-Compete. Executive acknowledges that the
successful development of Employer’s services and products, including Employer’s
trading programs and systems, current and potential customer and business
relationships, and business



--------------------------------------------------------------------------------

strategies and plans requires substantial time and expense. Such efforts
generate for Employer valuable and proprietary information (“Confidential
Information”) which gives Employer a business advantage over others who do not
have such information. Confidential Information includes, but is not limited to
the following: trade secrets, technical, business, proprietary or financial
information of Employer not generally known to the public, business plans,
proposals, past and current prospect and customer lists, trading methodologies,
systems and programs, training materials, research data bases and computer
software; but shall not include information or ideas acquired by Executive prior
to his employment with Employer if such pre-existing information is generally
known in the industry and is not proprietary to Employer.

 

  (a) Executive shall not at anytime during the Agreement Term or thereafter,
make use of or disclose, directly or indirectly to any competitor or potential
competitor of Employer, or divulge, disclose or communicate to any person, firm,
corporation, or other legal entity in any manner whatsoever, or for his own
benefit and that of any person or entity other than Employer, any Confidential
Information. This subsection shall not apply to the extent Executive remains
employed by Employer and is required to disclose Confidential Information to any
regulatory agency or as otherwise required by law. This subsection shall not
apply following termination for any reason to the extent Executive is required
by law to testify in a legislative, judicial or regulatory proceeding, or is
otherwise required by law to disclose Confidential Information; provided,
however, that following termination for any reason, Executive will promptly
notify Employer if Executive is requested by any entity or person to divulge
Confidential information, and will use his best efforts to ensure that Employer
has sufficient time to intervene and/or object to such disclosure or otherwise
act to protect its interests. Executive shall not disclose any Confidential
Information while any such objection is pending.

 

  (b) Executive agrees that while employed and for a period of one (1) year
following the termination of his employment with Employer for any reason, the
Executive will not accept employment with or act or provide services as an
independent contractor or consultant for or on behalf of any derivatives
exchange or for any person, organization or entity providing clearing services.
Executive acknowledges that such restriction is necessary to protect the
Confidential Information he learned through his employment with Employer.



--------------------------------------------------------------------------------

  (c) Upon termination for any reason, Executive shall return to Employer all
records, memoranda, notes, plans, reports, computer tapes and equipment,
software and other documents or data which constitute Confidential Information
which he may then possess or have under his control (together with all copies
thereof) and all credit cards, keys and other materials and equipment which are
Employer’s property that he has in his possession or control.

 

  (d) If a court holds that the restrictions stated herein are unreasonable, the
parties hereto agree that the maximum period, scope or geographical area
reasonable under the circumstances shall be substituted for the stated period,
scope or area and that the court shall be allowed to revise the restrictions
contained herein to cover the maximum period, scope and area permitted by law.

8. Non-solicitation.

 

  (a) General. Executive acknowledges that Employer invests in recruiting and
training, and shares Confidential Information with, it its employees. As a
result, Executive acknowledges that Employer’s employees are of special, unique
and extraordinary value to Employer.

 

  (b) Non-solicitation. Executive further agrees that for a period of one
(1) year following the termination of his employment with Employer for any
reason he shall not in any manner, directly or indirectly, induce or attempt to
induce any employee of Employer to terminate or abandon his or her employment
with Employer for any purpose whatsoever.

 

  (c) Reformation. If a court holds that the restrictions stated in this
Section 8 are unreasonable, the parties hereto agree that the maximum period,
scope or geographical area reasonable under the circumstances shall be
substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law.

9. Intellectual Property. During the Agreement Term, Executive shall disclose to
Employer and treat as confidential information all ideas, methodologies, product
and technology applications that he develops during the course of his employment
with Employer that relates



--------------------------------------------------------------------------------

directly or indirectly to Employer’s business. Executive hereby assigns to
Employer his entire right, title and interest in and to all discoveries and
improvements, patentable or otherwise, trade secrets and ideas, writings and
copyrightable material, which may be conceived by Executive or developed or
acquired by him during his employment with Employer, which may pertain directly
or indirectly to the business of the Employer. Executive shall at any time
during or after the Agreement Term, upon Employer’s request, execute,
acknowledge and deliver to Employer all instruments and do all other acts which
are necessary or desirable to enable Employer to file and prosecute applications
for, and to acquire, maintain and enforce, all patents, trademarks and
copyrights in all countries with respect to intellectual property developed or
which was being developed during Executive’s employment with Employer.

10. Remedies. Executive agrees that given the nature of Employer’s business, the
scope and duration of the restrictions in Sections 7, 8 and 9 are reasonable and
necessary to protect the legitimate business interests of Employer and do not
unduly interfere with Executive’s career or economic pursuits. Executive
recognizes and agrees that a breach of any or all of the provisions of Sections
7, 8 and 9 will constitute immediate and irreparable harm to Employer’s
business, for which damages cannot be readily calculated and for which damages
is an inadequate remedy. Accordingly, Executive acknowledges that Employer shall
therefore be entitled to seek an injunction or injunctions to prevent any breach
or threatened breach of any such Section. Executive agrees to reimburse Employer
for all costs and expenses, including reasonable attorney’s fees and costs,
incurred by Employer in connection with the enforcement of its rights under
Sections 7, 8 and 9 of this Agreement.

11. Indemnification. To the fullest extent provided by law, Employer will
indemnify Executive against and hold him harmless from liabilities of whatsoever
kind and nature which may be imposed on, incurred by or asserted against him at
any time related to actions taken on behalf of the Employer, including any
claims that arise after Executive’s termination of employment for any reason.
Employer will purchase Directors and Officer’s insurance coverage that will
continue in effect both during the Agreement Term and, while potential liability
exists, thereafter.

12. Survival. Sections 7, 8, 9, 10 and 11 of this Agreement shall survive and
continue in full force and effect in accordance with their respective terms,
notwithstanding any termination of the Agreement.

13. Arbitration. Except with respect to Sections 7, 8, and 9 any dispute or
controversy between Employer and Executive, whether arising out of or relating
to this Agreement, the breach of this Agreement, or otherwise, shall be settled
by arbitration in Chicago, Illinois, in accordance with the following:

 

  (a) Arbitration hearings will be conducted by the American Arbitration
Association (“AAA”). Except as modified herein, arbitration hearings will be
conducted in accordance with AAA’s employment dispute rules.



--------------------------------------------------------------------------------

  (b) State and federal laws contain statues of limitation which prescribe the
time frames within which parties must file a law suit to have their disputes
resolved through the court system. These same statutes of limitation will apply
in determining the time frame during which the parties must file a request for
arbitration.

 

  (c) If Executive seeks arbitration, Executive shall submit a filing fee to the
AAA in an amount equal to the lesser of the court filing fee charged in the
state or federal court in Chicago, Illinois. The AAA will bill Employer for the
balance of the filing and arbitrator’s fees.

 

  (d) The arbitrator shall have the same authority to award (and shall be
limited to awarding) any remedy or relief that a court of competent jurisdiction
could award, including compensatory damages, attorney fees, punitive damages and
reinstatement. Employer and Executive may be represented by legal counsel or any
other individual at their own expense during an arbitration hearing.

 

  (e) Judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof.

 

  (f) Except as necessary in court proceedings to enforce this arbitration
provision or an award rendered hereunder, or to obtain interim relief, neither a
party nor an arbitrator may disclose the existence, content or results of any
arbitration hereunder without the prior written consent of Employer and
Executive.

14. Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed given when (i) delivered
personally or by overnight courier to the following address of the other party
hereto (or such other address for such party as shall be specified by notice
given pursuant to this Section) or (ii) sent by facsimile to the following
facsimile number of the other party hereto (or such other facsimile number for
such party as shall be specified by notice given pursuant to this Section), with
the confirmatory copy delivered by overnight courier to the address of such
party pursuant to this Section 14:

If to Employer, to:

Terrence A. Duffy

Executive Chairman

CME Group Inc.

30 South Wacker Drive

Chicago, IL 60606

(312) 930-3100



--------------------------------------------------------------------------------

With a copy to:

Kathleen M. Cronin

Managing Director, General Counsel and Corporate Secretary

CME Group Inc.

30 South Wacker Drive

Chicago, IL 60606

(312) 930-3488

If to Executive, to:

Craig S. Donohue

Chief Executive Officer

CME Group Inc.

30 South Wacker Drive

Chicago, IL 60606

(312) 930-3100

15. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective, valid and if appropriate,
reformed under applicable law, but if any provision of this Agreement is held to
be invalid, illegal or unenforceable under applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this
Agreement or the validity, legality or enforceability of such provision in any
other jurisdiction, but this Agreement shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

16. Entire Agreement. This Agreement constitutes the entire Agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and



--------------------------------------------------------------------------------

preempts any prior understandings, agreements or representations by or between
the parties, written or oral, which may have related in any manner to the
subject matter hereof including without limitation the Original Agreement and
the 2006 Agreement (except to the extent specifically provided in Section 6(i)
hereof). No other agreement or amendment to this Agreement shall be binding upon
either party including, without limitation, any agreement or amendment made
hereafter unless in writing, signed by both parties.

17. Successors and Assigns. This Agreement shall be enforceable by Executive and
his heirs, executors, administrators and legal representatives, and by Employer
and its successors and assigns.

18. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Illinois without regard to
any state’s principles of conflict of laws.

19. Acknowledgment. Executive acknowledges that he has read, understood, and
accepts the provisions of this Agreement.

20. Counterparts. This Agreement may be signed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument.

21. IRS Code Section 409A. To the extent applicable, it is intended that the
Agreement comply with the provisions of Section 409A. The Agreement will be
administered and interpreted in a manner consistent with this intent, and any
provision that would cause the Agreement to fail to satisfy Section 409A will
have no force and effect until amended to comply therewith (which amendment may
be retroactive to the extent permitted by Section 409A). Notwithstanding
anything contained herein to the contrary, Executive shall not be considered to
have terminated employment with Employer for purposes of the Agreement and no
payments shall be due to Executive under the Agreement which are payable upon
termination of employment unless Executive would be considered to have incurred
a “separation from service” from Employer within the meaning of Section 409A. In
addition, for purposes of the Agreement, each amount to be paid or benefit to be
provided to Executive pursuant to the Agreement shall be construed as a separate
identified payment for purposes of Section 409A. With respect to expenses
eligible for reimbursement under the terms of the Agreement, (i) the amount of
such expenses eligible for reimbursement in any taxable year shall not affect
the expenses eligible for reimbursement in another taxable year and (ii) any
reimbursements of such expenses shall be made no later than the end of the
calendar year following the calendar year in which the related expenses were
incurred, except, in each case, to the extent that the right to reimbursement
does not provide for a “deferral of compensation” within the meaning of
Section 409A.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

CME GROUP INC.     CRAIG S. DONOHUE By:  

    /s/ Terrence A. Duffy

   

        /s/ Craig S. Donohue



--------------------------------------------------------------------------------

EXHIBIT A

Terms of Performance Shares

 

1. Performance Metrics. Target award split equally with:

 

  •  

50% based on annual cash earnings results (based on annual cash earnings goals
set for annual bonus plan)

 

• Cash Earnings Performance

   • Below
Threshold    • Threshold
• (80% of goal)    • Target
• (100% of goal)    • Maximum
• (120%  of goal)

•      % of Target Award Earned

   •      0    •      50%    •      100%    •      200%

Straight-line interpolation applied to performance/earn-out between threshold
and target and between target and maximum

 

  •  

50% based on annual TSR results relative to S&P 500

 

• Relative TSR Performance

   • Below  25th
%ile    • 25th %ile    • 50th %ile    • 75th %ile

•      % of Target Award Earned

   •      0    •      50%    •        100%    •      200%

Straight-line interpolation applied to performance/earn-out between 25th and
50th percentiles and between 50th and 75th percentiles

 

  •  

December 31 to December 31 to capture market reaction to each year’s results

 

  •  

Use 60-day trading average to determine stock price change for TSR calculation

 

2. Performance Period. One year of annual cash earning and annual relative TSR
performance.

 

3.

Impact of Termination of Employment. To the extent that performance shares are
to be delivered to Executive in connection with or following Executive’s
termination of employment, then except as set forth in paragraph 4 below, the
number of performance shares delivered to Executive shall be based on actual
performance for the performance period covered by each such grant, with such
performance shares delivered by March 15th of the calendar year following the
end of the applicable performance period or if March 15th is not a business day
the closest business day thereto.

 

4. Impact of Change of Control. Upon a Change of Control (as defined in
Section 2.8 of the CME Group Inc. Amended and Restated Omnibus Stock Plan as in
effect on March 31, 2010 (the “Plan”), any outstanding performance shares shall
be treated as set forth in Section 10.11 of the Plan.